DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Request for Continued Examination filed on 16 September 2021.
This office action is made Non Final.
Claims 1, 3-7, and 20 have been amended. 
Claim 2 has been cancelled.
Claim 21 has been added.
All rejections from the previous office action have been withdrawn as necessitated by the amendment. 
Claims 1, 3-21 are pending. Claims 1, 9, and 16 are independent claims. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/21 has been entered.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text in FIG 2-11 of drawings are too either blurry, distorted and/or fuzzy making it hard to read. For example, the text in FIG 11 is small and distorted making it hard to read all of the elements. Other FIGs have similar issues. It is recommended that that boxes have a white background when black is overlaid to avoid any issues. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garland et al (US 20120042242)
As per independent claim 16, Garland et al discloses a computing system comprising: 
a logic subsystem; a display subsystem; a communication subsystem; a user input device; and non-transitory memory, wherein the non-transitory memory comprises instructions that when executed by the logic subsystem cause the logic subsystem to: select one or more spreadsheet cells based on user input received via the user input device, wherein the one or more spreadsheet cells comprise a first text expression, and wherein the spreadsheet cells are within a spreadsheet stored in the non- transitory memory of the computing system; (0031: Discloses the use of Microsoft Excel. 0034 & FIG 4: Discloses the user selecting a cell, by clicking it, of a displayed spreadsheet. FIG 4 shows a cell having a formula/text expression.) Furthermore, 0034 and FIG 4 of Garland discloses the application Microsoft Excel being displayed. 0034 discloses the ability to click on a cell of a spreadsheet in the Microsoft Excel application. Furthermore, it is inherently known that since Microsoft Excel is in fact, a computer application, the application (including its instructions) needs to be installed/storage in a memory storage device and needs a processor to process the application’s instructions to perform the programs’ functionality received from the memory storage device. In addition, it is inherently known a input device is need to input data or select cells into either program by a keyboard, mouse or a stylus if done on PDAs. Finally, in order be able to use either program, it is inherently known a display screen is needed to view the data, or even fully use Microsoft Excel. Furthermore, 0033 discloses the use of TCP/IP network protocol to communicate (communication subsystem)
convert the first text expression into a first 2D configuration, wherein the first 2D configuration comprises a plurality of 2D elements, wherein the first 2D configuration represents the syntactic relationship between the plurality of 2D elements; and  display the first 2D configuration via a graphical user interface on the display subsystem, wherein the spreadsheet and the graphical user interface are different. (0035;0040 FIG 5: Discloses taking the formula/text expression 1/SQRT(2*PI())*EXP(-A3^2/2) and parsing the formula which results in converting the formula into a 2D configuration such the one shown in FIG 5. Each 2D element a line connected to a another 2D element which shows the syntactic relationship between those two 2D elements. The 2D configuration is shown in a different interface than the GUI)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garland et al in further view of Williams et al (US 6934696, 2005)
	As per dependent claim 17, Garland et al discloses 2D elements are mapped to a plurality of syntactic elements. However, Garland fails to specifically disclose a library of pre-defined 2D elements mapped to syntactic elements. However, Williams et al discloses a library of pre-defined 2D elements mapped to syntactic elements (FIG 2 and 3; Col 2, line 54-Col 10, line 30; Col 17, line 25-Col 20, line 40: Matrix of pre-defined 2D elements wherein each 2D element is mapped to a particular syntactic element)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the cited features of Williams et al since it would have provided the benefit of a system and method that decreases the time spent on creating and processing custom rules.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garland et al in further view of Simon et al (US 20160162461, 2016)
As per dependent claim 19, the cited art fails to specifically disclose wherein the computing system is a first computing system, and wherein the first computing system is communicatively coupled to a second computing system via the communication subsystem, and wherein the instructions, when executed by the logic subsystem, further cause the logic subsystem to: display the spreadsheet via the second computing system. However, Simon et al discloses multiple computer system connected to the same network and each computer accesses the spreadsheet wherein each computer in the network is provided with a copy of the same spreadsheet. (0028)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the cited features of Williams et al since it would have provided the benefit of changes made by one collaborator may be immediately seen by other collaborators.
	Furthermore, Garland et al discloses display the spreadsheet via the second computing system (FIG 4); receive a selection from the first computing system of the one or more spreadsheet cells comprising the first text expression; (0034)convert the first text expression into the first 2D configuration; ((0035;0040 FIG 5) and display the first 2D configuration via the first computing system. ((0035;0040 FIG 5) However, the cited art fails to disclose receive a selection from the second computing system of the one or more spreadsheet cells comprising the first text expression; convert the first text expression into the first 2D configuration; and display the first 2D configuration via the second computing system.
However, lines 5-9 in Claim 19 recites similar limitations repeating the same functionality of display the spreadsheet via the first computing system; receive a selection from the first computing system of the one or more spreadsheet cells comprising the first text expression; convert the first text expression into the first 2D configuration; and display the first 2D configuration via the first computing system.; but with displaying the spreadsheet on a second system, selecting a cell from the second system, converting the expression into a 2D configuration on the second system, and display the 2D configuration on the second system. Therefore, lines 5-19 recite similar limitations previously presented in the limitations of lines 8-16 Claim 16 with new, arbitrary limitation(s) of display the spreadsheet via the second computing system; receive a selection from the second computing system of the one or more spreadsheet cells comprising the first text expression; convert the first text expression into the first 2D configuration; and display the first 2D configuration via the second computing system that repeats the functionality of the steps of display the spreadsheet via the first computing system; receive a selection from the first computing system of the one or more spreadsheet cells comprising the first text expression; convert the first text expression into the first 2D configuration; and display the first 2D configuration via the first computing system..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the spreadsheet via the second computing system; receive a selection from the second computing system of the one or more spreadsheet cells comprising the first text expression; convert the first text expression into the first 2D configuration; and display the first 2D configuration via the second computing system repeating the functionality of the steps of display the spreadsheet via the first computing system; receive a selection from the first computing system of the one or more spreadsheet cells comprising the first text expression; convert the first text expression into the first 2D configuration; and display the first 2D configuration via the first computing system because it was notoriously well known in the art at before the effective filing date of the claimed invention that the steps may be replicated to gain repeated benefit of assuring the same functionality provides the same results across all client devices using the same spreadsheet/programming.	

Allowable Subject Matter
Claims 1, 3-15, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s filed remarks on 9/16/2021 for claims 1, 2-15, and 21 were persuasive and none of the cited prior art(s) teach the amended claimed invention as a whole.
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the supervisor signing this action, William Bashore, can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/D. F./
Examiner, Art Unit 2177

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175